DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
Applicant’s amendment and corresponding arguments, filed 2/2/2022, have been reviewed and considered.  Claims 1-4, 6-11 and 13-14 have been amended, claims 15-17 have been added and claims 5 and 12 have been canceled.  Therefore, claims 1-4, 6-11 and 13-17 are currently pending.  Applicant’s amendment is considered sufficient in overcoming the 35 U.S.C. 101, 35 U.S.C. 112(b) and prior art rejections of the previous Office Action.  Therefore, applicant’s arguments have been considered but are moot because of the new ground of rejection.  
In response to the applicant’s remarks about the claimed “fin”, please note that element 13 of VAN LOEF is clearly projecting outwardly from the lower side (3b) of the second end (3) of the elongate body (1) as shown in figure 2 thereof.  Additionally, element 13 has a fin-shape as shown in figure 2.  Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Regardless, the functional limitations as previously claimed are no longer recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  This Office Action is considered a Non-Final Rejection based on the RCE dated 2/2/2022

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2022 has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain on 4/15/2016. It is noted, however, that applicant has not filed a certified copy of the 1606603 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the textured surface and the broadening of the tongue must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2 and 13 objected to because of the following informalities:  
Within line 5 of claim 1, the phrase “a second end” should be “the second end” or “said second end” to avoid antecedent basis issues.
Within line 6 of claim 2, the phrase “a second end” should be “the second end” or “said second end” to avoid antecedent basis issues.
Within line 7 of claim 13, the phrase “a second end” should be “the second end” or “said second end” to avoid antecedent basis issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAN LOEF et al. (WO 2005/009185) in view of COHEN (US 2014/0151412 A1).
Regarding claim 1, VAN LOEF discloses a garment removal tool (1) comprising an elongated body having a longitudinal length and a transverse length (i.e. width) (Figures 1-2).  VAN LOEF discloses the elongated body having a first end (2) and a second end (3) opposite the first end, the first end having a gripping portion (handle 2) and the second end (3) being in a shape of a tongue (Figures 1-2), the tongue being flexible (page 3, lines 1-4).  VAN LOEF discloses the second end (3) having an upper side (3a) and a lower side (3b) opposite the upper side, the lower side (3b) having a friction surface (8; particularly 9 thereof) (Figures 1-3).  VAN LOEF discloses a fin (13; note that elements 11 or 6 could also be considered a “fin” as claimed), the fin being disposed on the lower side (3b) of the second end (3) projecting outwardly from the lower side (3b) of the second end (3) (Figures 2 and 3).
However, VAN LOEF fails to disclose the friction surface being a rough textured surface.  Note that the friction surface of VAN LOEF is shown by a sticky layer 9 attached to element 8.  Note that a rough textured surface is a commonly used friction surface in the art (for support please note the prior art on attached PTO-892).  COHEN teaches a rough textured surface in the form of surface deviations (ridges, protrusions, etc.) in order to prevent slippage.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the friction surface of VAN LOEF with a rough textured surface in the form of surface deviations, in light of the teachings of COHEN, in order to provide a long-lasting friction means that prevent slippage.      
Regarding claim 2, VAN LOEF in view of COHEN teaches a garment removal tool having a textured surface as discussed above.  However, VAN LOEF in view of COHEN fail to disclose the textured surface having a roughness of between 12 and 230 Ra micrometres.  Note that both the prior art and the applicant’s invention disclose the use of the textured surface to provide additional friction to prevent slippage.  Accordingly, It would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the textured surface of VAN LOEF in view of COHEN with a roughness between 12 and 230 Ra micrometres because it has been held that determination of a result-effective variable and/or a workable range of values only involves routine skill in the art (MPEP 2144).   
Regarding claim 3, note that a “bead blasted surface” is product-by-process claim language.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113).  The patentability of a product does not depend on its method of production (MPEP 2113).  Claim 3 is rejected by VAN LOEF in view of COHEN because COHEN (and therefore VAN LOEF in view of COHEN) teaches a textured surface in the form of surface deviations which could be produced by a bead blasting process. 
Regarding claim 4, VAN LOEF discloses the tongue having a first end (4 or at base of 6) and a second end (5) opposite the first end, the first end of the tongue broadening out to the second end in a paddle shape (around 6) (Fig. 1) (note that the broadening constitutes a “paddle shape” as claimed).  
Regarding claim 6, VAN LOEF discloses the paddle shape (around 6) being convex on the upper side of the second end and concave on the lower side of the second end (refer to figure below).

    PNG
    media_image1.png
    267
    596
    media_image1.png
    Greyscale

	Regarding claim 7, VAN LOEF discloses the elongate body (1) further comprising a first portion (wherein 8, 11 and 13 are located) between the first end and the second end, the first portion having a first side (closest to 6) and a second side (closest to 2) opposite the first side, the first side (both sides) having strengthen ribs (11) capable of increasing the bending strength of the tool (Figures 1-3).
Regarding claim 8, VAN LOEF discloses the first end (base of 6) of the tongue having a rounded edge (Fig. 2).  Note that the second end of the tongue also has a rounded edge as shown by 7 in figure 1.
Regarding claim 9, VAN LOEF discloses the first portion (wherein 8, 11 and 13 are located) of the elongate body (1) defining a first plane along the longitudinal length, and the second end (5; note element 6) of the tongue defining a second plane, the second plane intersecting with the first plane at an angle forming an angle, the angle formed toward the first side of the first portion of the elongate body (Fig. 2).
Regarding claims 10 and 11, VAN LOEF discloses the angle being around 4 to 10 degrees (Fig. 2); however, no exact angle can be determined.  Since the angle of VAN LOEF is for the same purpose as that of the present application, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the angle of the paddle at 6.5 degrees since it has been held that determination of a result effective variable, workable range and/or common dimensions only involve routine skill in the art (MPEP 2144).  
Claim 13 is rejected under 35 U.S.C. 103 by VAN LOEF in view of COHEN for the reasons addressed above (please note the rejections of claims 1 and 2).
Regarding claim 14, VAN LOEF discloses the end (2) adapted for gripping comprising finger grooves, indentations or positioning areas for gripping by a hand for ensuring a firm and secure grip (Fig. 1).
Regarding claim 15, note that a “tumbled surface” is product-by-process claim language.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113).  The patentability of a product does not depend on its method of production (MPEP 2113).  Claim 3 is rejected by VAN LOEF in view of COHEN because COHEN (and therefore VAN LOEF in view of COHEN) teaches a textured surface in the form of surface deviations which could be produced by a tumbling process. 
Regarding claim 16, VAN LOEF in view of COHEN teaches a textured surface as discussed above.  However, VAN LOEF in view of COHEN fails to disclose the process of forming the textured surface.  Note that textured paint is considered old and known in the art in order to provide a quick and effective friction surface to an object.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the textured surface of VAN LOEF in view of COHEN as a textured paint because such is considered old and known in the art in order to provide a quick and effect friction surface thereto.  
Regarding claim 17, VAN LOEF discloses side edges being filleted (Fig. 3) on both the first and second ends of the tongue (3) (Figures 1-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732